UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission file number 333-167451 CLASSIC RULES JUDO CHAMPIONSHIPS, INC. (Exact name of registrant as specified in its charter) Delaware 20-8424623 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Research Drive, Suite 16 Stamford, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (203) 327-6665 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X]No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [X]No[] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[]No[] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.14,790,398 as of April 15, 2013. DOCUMENTS INCORPORATED BY REFERENCE None 2 CLASSIC RULES JUDO CHAMPIONSHIPS, INC. FORM 10-K TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 BUSINESS 4 ITEM 1A RISK FACTORS 12 ITEM 1B UNRESOLVED STAFF COMMENTS 12 ITEM 2 PROPERTIES 12 ITEM 3 LEGAL PROCEEDINGS 12 ITEM 4 MINE SAFETY DISCLOSURES 12 PART II 13 ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6 SELECTED FINANCIAL DATA 13 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A CONTROLS AND PROCEDURES 31 ITEM 9B OTHER INFORMATION 32 PART III 32 ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, CORPORATE GOVERNANCE 32 ITEM 11 EXECUTIVE COMPENSATION 33 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 33 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 34 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 35 PART IV 35 ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 35 SIGNATURES 36 EXHIBIT31.1 SECTION EXHIBIT31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 3 PART I ITEM 1.BUSINESS FORWARD-LOOKING STATEMENTS; This annual report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties. In addition, Classic Rules Judo Championships, Inc., (formerly Blue Ribbon Pyrocool, Inc.) (the “Company” or “Classic Rules”), may from time to time make oral forward-looking statements. Actual results are uncertain and may be impacted by many factors. In particular, certain risks and uncertainties that may impact the accuracy of the forward-looking statements with respect to revenues, expenses and operating results include without limitation; cycles of customer orders, general economic and competitive conditions and changing customer trends, technological advances and the number and timing of new product introductions, shipments of products and components from foreign suppliers, and changes in the mix of products ordered by customers. As a result, the actual results may differ materially from those projected in the forward-looking statements. Because of these and other factors that may affect the Company’s operating results, past financial performance should not be considered an indicator of future performance, and investors should not use historical trends to anticipate results or trends in future periods. History Blue Ribbon Pyrocool, Inc. was incorporated on the 16th day of November 2005 as a wholly owned subsidiary of Puritan Financial Group, Inc. (which was formerly Blue Ribbon International, Inc.)On March 24th, 2008 a special meeting of the Shareholders of Puritan Financial Group, Inc. was held.A quorum representing 90.2% of the issued common shares were present and the Broad of Directors stated that a special meeting of the Board of Directors held earlier that day approved the spinout of Blue Ribbon Pyrocool, Inc. March 26, 2008 was also set as the record date to establish those Blue Ribbon shareholders who are eligible to participate in the distribution.Classic Rules did not issue shares to anyone other than our stockholders as of March 26th, 2008.The special meeting of shareholders was held as scheduled and the distribution was approved by unanimous vote of Blue Ribbon shares represented at the meeting which consisted of approximately 90.2% of the then outstanding stock of Blue Ribbon. A stock dividend payable in shares of Blue Ribbon Pyrocool (now, Classic Rules) common stock to the shareholders of Puritan Financial has been authorized by Classic Rules and approved by its shareholders.In March 2008, upon approval of its shareholders, Puritan Financial notified its stock transfer agent, Corporate Stock Transfer, that a spin-out company (Blue Ribbon Pyrocool) would be created and that there would be a distribution of 10,449,250 shares of Blue Ribbon common stock, representing all of the issued and outstanding stock of Blue Ribbon, for the benefit of the Puritan Financial shareholders with no action on the part of the shareholders and will be a book entry. On July 15, 2008 the Board of Directors of Blue Ribbon executed a Corporate Resolution changing the name of Blue Ribbon to Classic Rules Judo Championships, Inc. On July 15, 2008 the Board of Directors of Classic Rules declared a 10 to 1 reverse split reducing the total number of outstanding shares from 10,449,250 to 1,044,925; but with the effect of rounding up by the transfer agent another 127 shares were added and the total became 1,045,052. Also on July 15, 2008, the ad hoc committee comprising a quorum of approximately 90.2% of the voting shares executed a Waiver of Notice for a Special Stockholders Meeting to be held on July 15, 2008 for the purpose of approving the distribution of Classic Rules stock to the Eligible Shareholders and to resolve the issuance of 8,705,084 shares to be distributed to the founding investors of Classic Rules. Classic Rules World Judo Championships, Inc., a wholly owned subsidiary of the Company was incorporated pursuant to the laws of the State of Connecticut on August 13, 2008.The subsidiary was incorporated to act as the accounting and administrative arm of the tournament, named “ Classic Rules World Judo Championships” which held its first tournament on March 21, 2010 in New Rochelle, New York.The second tournament was held on May 7, 2011. The Company did not host a tournament during 2012. Our Business The Company is a provider of judo tournaments.Our clients will pay a fee and post their entry.The Company will list the participants and provide the tournament facilities to perform the Classic Rules World Judo Championships. 4 Our business plan is to successfully produce, first, the Classic Rules World Judo Championships which we have started by performing two tournaments so far.Subsequent to this tournament becoming fully operational and generating a profit, we intend to start other "Classic Rules" tournaments such as the U.S. Classic Rules Open Judo Championships, the Pan American Classic Rules Open Judo Championships, and the European Classic Rules Open Judo Championships. Our intention to build our business has two components: 1) marketing and expanding our existing products, and, 2) developing new products, such as the contests mentioned just above. The first tournament was held in March of 2010, had 15 competitors each paying a $100 entry fee generating revenue of $1,500.With miscellaneous revenue such as from spectator entrance fees, total revenue was $2,087. Expenses for the first contest were $500 for Trophies, $150 for Facilities Rental, $350 for the Facilities Custodial, $100 for Advertising, $150 for Supplies, $200 for Transportation of Tournament mats totaling $1,450. The second tournament was held in May of 2011, but attendance of athletes dropped to only 11 competitors that paid either $60 or $100 except for one competitor who paid $50 totaling $850.With miscellaneous revenue, such as from spectator entrance fees, total revenue was $1,010. Expenses for the second contest were $1,210 for Trophies, $150 for Referees, $350 for the Facility Custodial, $391 for Transportation of Tournament mats, $296 for printing, totaling $2,397. In the judo contest world the results for the attendance at both of the Classic Rules tournaments would be considered small.We cannot predict if the Classic Rules type of tournament will become successful and attract athletes to a greater extent. The Company did not host a Classic Rules tournament during 2012. Background Information of the Business Plan The evolution of the extent to establish The Classic Rules Judo Championship series is the following: Preliminary Background Information The idea that there exists an opportunity to develop new tournaments in the sport of judo comes in part from the observation of the progress of the Mixed Martial Arts Industry.It occurred to the originator of the idea, our director and CEO, Chris Angle, that there exists a niche in the sport of judo world whereby a new type of tournament could be developed. As such, Mr. Angle approached the directors of Blue Ribbon Pyrocool to seek their support and ask for their participation. Blue Ribbon's management thought that the business concept of Classic Rules had merit and also thought it a noble idea, and consequently, the management of Blue Ribbon deemed that Blue Ribbon would participate. The Board of Directors of Blue Ribbon Pyrocool, Inc. having resolved that, there exists a market for a new type of international judo tournament; accordingly, the Board of Directors of Blue Ribbon resolved on July 15, 2008 to change its name to Classic Rules Judo Championships, Inc. Thus, it was resolved by the Board of Directors and, subsequently, by a special meeting of the stockholders of Blue Ribbon to do a reverse 10 to 1 split reducing the number of outstanding shares to 1,044,925 and adding 127 shares for rounding up which resulted in 1,045,052 shares.The board, then, on July 15th, 2008 changed the Company’s name to Classic Rules Judo Championships, Inc., and issued 8,705,084 shares of Blue Ribbon to the four founders making the total outstanding 9,750,136 shares.Subsequently, through a private placement memorandum, the Company sold 825,826 shares to an investor (G. Komarica) on March 29, 2010 and 185,079 shares to Chris Angle, the president of the company, on August 18, 2010.On March 17, 2011, the Company sold 161,415 shares to V. Stolere (investor and wife of C. Angle).On March 25, 2011, the Company sold 109,224 shares to an investor, G. Komarica.On November 15, 2011, the Company sold 430,107 common shares to K. Shilleh.On November 21, 2011, the Company sold 134,408 common shares to G. Komarica. On February 8, 2012 the Company sold 105,305 shares of common stock at $0.009 per share to an investor under a stock subscription agreement and received proceeds of $900. On February 8, 2012, the Company sold 104,366 shares of common stock at $0.009 per share to the spouse of its president under a stock subscription agreement and received proceeds of $900. 5 On February 8, 2012 the holder of the converted loan converted his $5,000 loan into 590,293 newly issued shares of common stock in the Company at $0.008 per share. On February 14, 2012 the Company sold 315,018 shares of common stock at $0.008 per share to an investor under a stock subscription agreement and received proceeds of $2,500. On February 14, 2012 the Company sold 307,271 shares of common stock at $0.008 per share to the spouse of its president under a stock subscription agreement and received proceeds of $2,500. On March 17, 2012, the Company sold 361,398 shares of common stock at $0.008 per share to two investors under stock subscription agreements and received proceeds of $2,750. On March 17, 2012, the Company sold 226,025 shares of common stock at $0.008 per share to the spouse of its president under a stock subscription agreement and received proceeds of $1,750. On August 9, 2012, the Company sold 204,088 shares of common stock at $0.007 per share to the spouse of its president under a stock subscription agreement and received proceeds of $1,500. On August 9, 2012, the Company sold 340,147 shares of common stock at $0.007 per share to two investors under stock subscription agreements and received proceeds of $2,500. Upon further consideration of formulating the plan to develop the tournament to be called “Classic Rules World Judo Championships,” the realization that in order to facilitate the presentation of the concept of the tournament while inviting investors to participate and affording the company the greatest financial latitude during its initial stages would be to make Classic Rules a public company. Part 1 - An Introduction to Judo and the Judo Contest Judo which is a sport that originated in Japan a little over 100 years ago has some similarities to wrestling and a convenient description would be to state that judo is similar to wrestling with clothes on.From the web site of the International Judo Federation (IJF), judo is described in the following manner.(This information, provided by the IJF, is publicly available at the following web address: go to http://www.intjudo.eu then go to the History Page then scroll to Judo Corner.Furthermore, this information was not prepared specifically for us (the Company) in any way in connection with this disclosure.) “Judo is a tremendous and dynamic combat sport that demands both physical prowess and great mental discipline.From a standing position, it involves techniques that allow you to lift and throw your opponents onto their backs.On the ground, it includes techniques that allow you to pin your opponents down to the ground, control them, and apply various choke holds or joint locks until submission. Judo originated in Japan as a derivative of the various martial arts developed and used by the samurai and feudal warrior class over hundreds of years.Although many of the techniques of judo originated from arts that were designed to hurt, maim, or kill opponents in actual field battle, the techniques of judo were modified so that judo students can practice and apply these techniques safely and without hurting opponents. Unlike karate, judo does not involve kicking, punching, or striking techniques of any kind.Unlike aikido, judo does not involve the application of pressure against the joints to throw an opponent.Unlike kendo, judo involves no equipment or weapons of any sort. Instead, judo simply involves two individuals who, by gripping the judo uniform or judogi, use the forces of balance, power, and movement to attempt to subdue each other.Thus, it is simple and basic. In its simplicity, however, lies its complexity, and mastery of even the most basic of judo techniques that often take considerable time, effort, and energy, involving rigorous physical and mental training.” Part 2 - Judo as a Competitive Sport Judo is an Olympic sport and its first appearance in the Olympics was in 1964.Further more, there is a world judo championships sanctioned by the International Judo Federation (“IJF,” http://www.intjudo.eu) which dates back to the late 1950's. In a judo contest the contestant's objective is to out score his opponent and there are several ways by which a contestant can accomplish this.The primary way to out-score the opponent is to score a full point which is known as an "ippon" and when attained, the match ends. (The word "ippon" is derived from the Japanese language and means "one point.") There are several methods by which a contestant can achieve this full point which is awarded by a referee.The first method is to throw the opponent on his back or side with appreciable force; the second method is to hold an opponent on his back for 25 seconds; the third method is to force the opponent into submission by applying a strangulation hold using the clothing of the contestant or by the use of one's own bare hands and wrists or in conjunction with the use of the opponent's - or one's own - judo gi (uniform). The fourth method is to apply an arm lock to the elbow which will cause the opponent to submit to the pressure being applied to the elbow acknowledging his defeat.The submitting or defeated opponent will make the acknowledgement by nimbly tapping twice on the ground or the opponent.The referee, upon seeing this signal, will announce the end of the match. The fifth method in judo to win a match is to accumulate more points (or less penalties) than the opponent.If there is no one particular technique that a contestant employs to win by a full point as indicated above, a contestant may score a half point called a "waza-ari" in the Japanese language and it literally means "to have a technique".The referee awards a half point when the technique which will be either a throw (method no. 1 noted above) or to hold the opponent down on the mat for 20 seconds (method 2). 6 Further, pursuant to out scoring the opponent, the referee may also award the score of "yuko" which means "effect" in the Japanese language.Although this is a positive award and it can win a match, it does not have a numerical aspect to it.Therefrom, a participant can accumulate any number of yuko scores but they will not add up to a waza-ari (half point).Thus, if one opponent accumulates more yukos than the other, the contest will cease at the end of regulation time (which varies from tournament to tournament).The referee awards a yuko when there is significant force and speed of the ippon throw yet it lacks the effective execution of the waza-ari or the ippon. The last positive scoring award is the "koka."It also means "effective" in the Japanese language, but in the scoring system of judo contests, it indicates the smallest exhibition of technique against an opponent.A referee will usually award this when an athlete upsets the opponent as exhibited by the opponent falling to the mat and being turned over on his back partially. If there are no points scored of any kind in a match, there are two methods by which a match can be resolved depending on the contest rules decided in advance.The first method is that there will be two side judges who along with the referee, pick the winner deciding which of the opponents tried the hardest and which one exhibited the best attempts of the techniques.The second method is that the match continues for an appointed time period until one or the other of the contestants is awarded a score or receives a penalty at which time the match ends.If the match still does not produce a score, the referees revert to the first method and elect a winner. In addition to the scoring awards noted above there are also penalties that can accrue to a player for various infractions most of which are for delay of the match and for the employment of stalling tactics against an aggressive opponent.The second most frequent penalty is for stepping out of bounds.These penalties can accumulate to the extent that a player can forfeit a match altogether.The accumulation has a parallel coincidence to the positive scoring.To summarize this, the first penalty is a "shido" (literally meaning "guidance") which is equivalent to the positive award of the koka.If another penalty is administered, it accumulates to "chui" (literally, in Japanese, "caution") which is equivalent to the yuko.Hence, if one player has received a chui and the other has received a yuko, the match is tied. At the next level, the penalty accumulates to "keikoku" which literally means "warning" and is the same as the half point award of the waza-ari.If there is an additional fourth penalty, then the contestant receives a "hansoku-make" which literally means "defeat by penalty" which is self-explanatory. Part 3 - History of Relevant Information to Registration Statement Up until the mid-1970's, the judo contest rule system was comprised only of the waza-ari (the half point) and the ippon (the full point) accompanied by very few penalties which were administered very sparingly. From the mid-1970's until the present the IJF gradually added the above scoring and penalty system.In addition to the scoring changes, the IJF instituted another aspect which addresses the frequent transition of athletes when they do not attain the full point (ippon) score attempting to finish the match by going from the partial throw into grappling combat endeavoring to hold the opponent, whom he toppled to the mat, on his back for the necessary time to attain the ippon score which will end the match.Under a relatively recent IJF rule, there must be constant grappling activity that proceeds rapidly to the hold down and a score, or the referee will stop the grappling and the contestants will resume from the standing position. Previous to the mid-1970's, before the advent of most of the rule and scoring changes, many of the contest matches exhibited the spectacular techniques that produced the ippon and waza-ari that made judo a famous sport, practiced throughout the world, and to be included in the Olympics.However, since the advent of the rules, the character of the contest scoring throws have retreated away from the ippon throws to the athletes attempting lesser effective levels of the judo techniques which have resulted in awards frequently at the level of the koka and the yuko score. With such depreciation of the level of the throw, the phrase "koka judo" surfaced and is immediately understood in the judo world to mean this change of the content by the athletes toward the utilization of their competitive techniques directly to obtain the lesser scores of yuko and particularly the koka which enables them to win the match. However, pre-1970 tournament judo, although it beheld many spectacular throws, it had some flaws.Predominately, matches were frequently slow without action.Contestants, often times, would use stalling and excessive defensive techniques against a superior opponent to avoid being thrown hoping that they could gain an advantage somewhere in the match and receive at the end of the match the judges and referee's award for the decision producing at times unexciting, dull matches. After the mid-1970's, three results evolved.First is that judo contests, due to the inactivity (stalling) penalties, did acquire greater activity and lost some of its tendency to bore the viewer or audience during interims of inactivity producing a positive aspect to tournament judo.However, secondly, the participating athletes began to attempt many more throws of a level of technique that would produce lesser awards of koka and yuko, and hence the term "koka judo" came into usage inducing the disappearance and frequency of the throws that produce the full point award.Thirdly, the activity for the grappling ("newaza" in judo terminology) almost ceased altogether.Although newaza (literally "lying down technique") is in itself not particularly spectacular due to its slow, methodical employment of grappling techniques, it is for the judo aficionado of great interest replete with its chokes and arm joint locks.In fact, this aspect of judo although almost completely devoid in modern judo contests is alive and well in the new arrival of Brazilian ju-jutsu (a.k.a. jiu-jitsu - an inadvertent corruption of the original word, ju-jutsu) which does employ joint locks and strangulation chokes often to spectacular effect. Part 4 - More Changes Producing Complete Transmogrification In recent years, the IJF has induced a further change that has produced a complete change in the character of contest judo.It has lessened the criteria of the technical level of the throw thus essentially downgrading the level of competence needed to effect the award of an ippon or a waza-ari.Presently, what used to be awarded a koka is now a waza-ari and what was needed to attain a yuko score is now awarded ippon totally changing the integrity of the judo throw.The IJF reasoning behind the new award appellations is to make judo more appealing to audiences by increasing the action of the sport and effect the conclusions of the matches quickly. As an aside, because of the diminishment of the level of judo technique execution necessary to obtain the waza-ari or ippon scores, the IJF recognized that there is no further need of their "koka" score, and so, it has been dropped. 7 Part 5 - Unintended Consequences In introducing the new rule changes, there have been some unintended consequences.These unintended consequences of the many rule changes have produced a different sport from the original previous to the mid 1970's, and it has divided the world of the adherents to the sport of judo into two camps.The major and controlling camp is the IJF controlled by the European judo community and the older generation of judo practitioners (let us call this group "judoka", literally in the Japanese language, "judo cognoscente"). The European group has changed the rules for two reasons: one is, as mentioned above, to quicken the action of judo and bring the matches to a faster conclusion.Secondly, the IJF intended to quantify, more clearly, to various degrees of action within the judo contest to assist in eliminating the vagaries of two judges and a referee calling the winner at the end of a match from the memory of the content of the matches which historically have produced a significant amount of inequitable decisions.The categories of yuko and koka have significantly assisted to rectify these wrong decisions. The third reason is one that is perhaps a cynical prejudice among some judoka purists who feel that the Europeans have changed the rules to enhance the potential of the European player of attaining medal awards as finalists in the major contests such as the Olympics and the World Judo Championships as sponsored and sanctioned by the IJF.It is felt that the Europeans, as a whole - but not entirely - are behind the Japanese and Koreans in the ability to employ the techniques of the full point judo.As such, if proficiency is attained by being able to score with the utilization of lesser techniques, then they also will be able to participate at the awards dais more frequently and to a greater degree. The judoka further feel that the rule changes have downgraded the beauty of the sport of judo. Part 6 - Business Summary The officer of Classic Rules, Chris Angle, believes that the tendency of the IJF toward constant rule changes that deprecate the aesthetics of judo is contrary to a large portion of the judo world, and thus, seeks to create a new market for those judoka that are oriented toward the full point style of judo.To this end, Mr. Angle has created the Classic Rules Judo Championship series beginning with its Classic Rules Judo World Championships, the first two tournaments of which was performed in 2010 and 2011. To enter the championships the contestant must first fill out an entry form and pay an entry fee to secure his spot in the tournament.The tournament will have the following characteristics:It will be held each year in the springtime; it will be an open contest allowing any entrant to participate.The cost of entry in 2013 will be $100.00. - It will not use the yuko and koka scores; - Will return to the ippon score of yore whereby the full point will be required to have dramatic force; - No score for take down techniques employed to take an opponent into grappling mode (a.k.a. newaza); - No quick stoppage of the transition to newaza; - To allow newaza to continue until a deadlock whereby it is clear to the referee that the opponents in newaza are no longer able to make any advancement; - To allow sufficient time for the opponents to vie for their starting grip. Mr. Angle believes that there is a significant market for this type of championship contest.In addition, if the tournament becomes popular and enough revenue is accumulated then prize money of $1,000 for first place will add to the attractiveness of the tournament.Also, as newaza will have a greater opportunity, practitioners of ju-jutsu may seek to enter. Part 7 - The Judo Background of Christopher Angle Mr. Angle, since a child, has always had an interest in judo, but an opportunity to begin practicing judo did not present itself until 1969 during his studies at the University of Michigan where he began his judo training.After his graduation Mr. Angle continued his judo studies at a judo club in Stamford, Connecticut under the tutelage of Mr. K. Shiina.In 1974, Mr. Angle repaired to Tokyo, Japan to enhance his skills.In Japan at the Kodokan Judo Institute he trained vigorously, and to further the cultural experience he enrolled in the Japan Missionary Language Institute to study the Japanese language.After constant practice and study he returned from Japan in 1978 to enter competition whereby he traveled to various tournaments throughout the 80's.He is now the head coach of Stamford Judo (www.stamfordjudo.us) located in Stamford, Connecticut.Mr. Angle continues to travel to the major tournaments often coaching his students.In addition Mr. Angle has written four books on matters of philosophy.His books are available at Amazon or can be viewed at www.philosophypublishing.com. Part 8 - Market Development of Classic Rules Judo Championships Mr. Angle believes that the most effective way to market the tournament is through a web site which has all the details of the tournament.Presently, the tournament information is located at: www.stamfordjudo.us/.Further, Mr. Angle has scores of judo contacts throughout the world.He continues to notify them all of the future tournaments, its website address, and implore these contacts to bring participants to the yearly contest. 8 The new Classic Rules Judo Championships is significantly different from the present World Judo Championships as sponsored by the IJF in many aspects not just in the rules that govern participation.In the present IJF World Championships, each country sends a delegation of judo athletes to the tournament. The Classic Rules tournament, on the other hand, is an open tournament inviting any and all.The present IJF Worlds is only for delegations of young men and women that win their country's championship tournaments.The Classic Rules Judo contest in addition to being an open tournamentalso contains a veteran's division whereby in addition to the open age category in which the young athletes participate, there are age divisions for the veterans over the age of 35 who would like to participate.Veteran tournaments (usually called "Masters") have become very popular and the World Masters Championship is the largest tournament in the world in terms of the sheer number of participants.Classic Rules seeks to capture some of the success and interest by the veterans to participate in tournaments with contestants of their own approximate age and weight.Categories are constructed each five years starting at age 40 (hence, 40 - 44 as an example) and going up to the 75 and over category.The weight classes are the same as those of the IJF.This division of the Classic Rules Judo Championships is called the Classic Rules JudoMasters Championships and is run concurrently to the Classic Rules Judo Championships which has the young athlete participants. Marketing Existing Products We are marketing the Classic Rules Judo Championships through establishing a website and by communicating with as many coaches of judo as we are familiar throughout the world. In order to market and develop the product of the Company which is the tournament that it sponsored on March 21st, 2010 and May 7, 2011, our president, Mr. Angle, has put together a mailing list of several hundred judo clubs throughout the U.S.Five months before the next Classic Rules Judo World Championships, scheduled for June, 2013, the company will begin a mailing of the information of the tournament to all of the clubs on the list.In addition, the company has begun compiling an international email mailing list through making notation of any clubs that make their information available on the international judo websites.The Company has started to and will continue to search for international clubs email addresses to expand the list overall.The Company believes that the most effective way to market the Company’s product is to directly contact judo clubs throughout the U.S. Canada, Europe, Asia, and the rest of the world. The list of judo clubs that Mr. Angle has compiled contains the email addresses of each club.As email is an inefficient way to market with very little cost associated with it, Mr. Angle will email the tournament information three times before the tournament.The first time will be five months in advance, then again three months in advance and finally one month prior to the tournament. Expanding and Developing New Products We intend to start other "Classic Rules" tournaments such as the Classic Rules JudoU.S. Open Championships, the Classic Rules Judo Pan-American Open Championships, and the Classic Rules European Open Judo Championships. Our Competition We face intense competition and our inability to successfully compete with our competitors who produce other judo tournaments will have a material adverse effect on our results of operation. The martial arts industry is highly competitive.Our competition in the martial arts industry includes the contests sponsored by the International Judo Federation type of Judo, Ju-Jutsu, Karate, Brazilian Jiu-Jitsu, and Tae Kwon Do.Many of our competitors have longer operating histories, greater brand recognition, broader product lines, greater financial resources, and larger advertising budgets than we do.Many of our competitors offer similar tournaments or alternatives to our tournament.We intend to rely solely on concepts and other intellectual property developed by Chris Angle, ourofficer and director.There can be no assurance that we will sufficiently procure an on-line retail market and tournament for the judoka that will be available to support the tournament site and website that we offer or allow us to seek expansion in producing other tournaments such as the Classic Rules Judo Pan-American Open Championships, the Classic Rules Judo U.S. Open Championships or the Classic Rules European Open Judo Championships. There can be no assurance that we will be able to compete effectively in this marketplace. Proprietary Rights We intend to rely on a combination of copyright and trademark, and third-party service providers to establish and protect the intellectual property rights that we have in the tournament.There can be no assurance that our competitors will not independently develop tournaments that are substantially equivalent or superior to ours.There also can be no assurance that the measures we adopt to protect our intellectual property rights will be adequate to do so.The ability of our competitors to develop services or other intellectual property rights equivalent or superior to ours or that our inability to enforce our intellectual property rights could have a material adverse affect on our results of operation. 9 Our main intellectual property right lies in the name of "Classic Rules Judo."This nomenclature denotes the type of judo and judo tournament that we are producing.As we are the first to use this brand name, we will become synonymous with this phrase.Since we see Classic Rules Judo as a phrase that will identify the Company's type of tournament, there may be some protection that that the Company could establish a Servicemark, Trademark, or other; but the Company is unsure if there are protections and if any are applicable to Classic Rules Judo.If there is no protection, this may further jeopardize our product.Chris Angle has assigned his right, if any, to the phrase Classic Rules Judo to the company.In addition, there are no non-disclosure agreements in place with anyone to establish or protect the intellectual property rights that we may have in the tournament. Though we do not believe that any of the web designs will infringe on the intellectual property rights of third parties in any material respect, there can be no assurance that third parties will not claim infringement by us with respect to the designs.Any such claim, with or without merit, could be time-consuming, result in costly litigation, cause delays in the development of the tournament or require us to enter into royalty or licensing agreements.Such royalty or licensing agreements, if required, may not be available on terms acceptable to us or at all, which could have a material adverse effect on our business, results of operations, and financial condition. The martial arts industry is highly competitive.Our competition in the martial arts industry includes not only the contests sponsored by the International Judo Federation type of Judo, but also those of Ju-Jutsu, Karate, Brazilian Jiu-Jitsu, and Tae Kwon Do.Many of our competitors have longer operating histories, greater brand recognition, broader product lines, greater financial resources, and larger advertising budgets than we do.Many of our competitors offer similar tournaments or alternatives to our tournament.We intend to rely solely on concepts and other intellectual property developed by Chris Angle, ourofficer and director.There can be no assurance that we will procure sufficientlyan on-line retail market and tournament for the judoka that will be available to support the tournament site and website we will offer or allow us to seek expansion in producing other tournaments such as the Classic Rules Judo Pan-American Open Championships, the Classic Rules U.S. Open Judo Championships or the Classic Rules European Open Judo Championships. There can be no assurance that we will be able to compete effectively in this marketplace. Intellectual property claims against us can be costly and could impair our business. Other parties may assert infringement or unfair competition claims against us.We cannot predict whether third parties will assert claims of infringement against us, or whether any future assertions or prosecutions will harm our business.If we are forced to defend against any such claims, whether they are with or without merit or are determined in our favor, then we may face costly litigation, diversion of technical and management personnel, or product/service delays.As a result of such a dispute, we may have to develop non-infringing technology or enter into royalty or licensing agreements. Such royalty or licensing agreements, if required, may be unavailable on terms acceptable to us, or at all.If there is a successful claim of product infringement against us and we are unable to develop non-infringing technology or license the infringed or similar technology on a timely basis, it could impair our business. If we do not sufficiently attract participants to our website on cost-effective terms, we will not make a profit, which ultimately will result in a cessation of operations. Our Research and Development We are not currently conducting any research and development activities.For all lines of websites we offer or will offer, we intend to rely on concepts and other intellectual property developed by Chris Angle ourofficer and director.Mr. Angle is under no contractual obligation to the Company to continue to develop new lines of websites nor is he under any contractual obligation to assign his rights in any new lines of websites to the Company.We do not intend to use any other person other than Mr. Angle as a source for new lines of websites or designs.We intend to rely on third party service providers to continue the development of concepts developed by Mr. Angle for use byClassic Rules Judo Championships, Inc. Government Regulation The Company is, and will continue to be, subject to several and varying governmental regulations.In general, the Company is subject to environmental, public health and safety, land use, trade and other governmental regulations, and national, state, or local taxation or tariffs.The Company’s management will endeavor to ascertain and comply with all applicable to the business of the Company. However, it may not be possible to predict with any degree of accuracy all applicable regulations or the impact of government regulation, and, compliance with such regulation will require certain efforts and resources of the Company. a) Penny Stock Regulations:Our shares are "penny stocks" covered by Section 15(g) of the Exchange Act, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated thereunder.They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). While Section 15(g) and Rules 15g-1 through 15g-6 apply to brokers-dealers, they do not apply to us. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. 10 Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approve the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons.The application of the penny stock rules may affect your ability to resell your shares. The FINRA has adopted rules that require that in recommending an investment to a customer, a broker/dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information.Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker/dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock.Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our common stock, reducing a stockholder's ability to resell shares of our common stock. Again, the foregoing rules apply to broker/dealers.They do not apply to us in any manner whatsoever.Since our shares are covered by Section 15(g) of the Exchange Act, which imposes additional sales practice requirements on broker/dealers, many broker/dealers may not want to make a market in our shares or conduct any transactions in our shares.As such, your ability to dispose of your shares may be adversely affected. b) Blue Sky Restrictions on Resale:If a selling security holder wants to sell shares of our common stock under this registration statement in the United States, the selling security holders will also need to comply with state securities laws, also known as "Blue Sky laws," with regard to secondary sales.All states offer a variety of exemption from registration for secondary sales.Many states, for example, have an exemption for secondary trading of securities registered under Section 12(g) of the Securities Exchange Act of 1934 or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor's.The broker for a selling security holder will be able to advise a selling security holder which states our common stock is exempt from registration with that state for secondary sales. Any person who purchases shares of our common stock from a selling security holder under this registration statement who then wants to sell such shares will also have to comply with Blue Sky laws regarding secondary sales.When the registration statement becomes effective, and a selling security holder indicates in which state(s) he desires to sell his shares, we will be able to identify whether it will need to register or it will rely on an exemption there from. Employees The Company presently has no employees other than itsofficer. Management of the Company expects to use consultants, attorneys, and accountants as necessary, and does not anticipate a need to engage any full-time employees until absolutely necessary for the operations of the Company. The need for employees and their availability will be addressed in connection with the scope and requirements of the operations of the Company. As of December 31, 2012, we had no employees other than ourofficer and director.We anticipate that we will not hire any employees in the next twelve months, unless we generate significant revenues.We believe our future success depends in large part upon the continued service of ourofficer and director, Chris Angle. 11 Facilities Our executive, administrative and operating offices are located at 100 Research Drive, Suite 16, Stamford, CT 06906.This is also the office of ourofficer and director, Chris Angle. Mr. Angle makes this space available to the company free of charge.There is no written agreement documenting this arrangement. We have no policies with respect to investments in real estate or interests in real estate, real estate mortgages, or securities of or interests in persons primarily engaged in real estate activities.The mailing address of Classic Rules Judo is P.O. Box 708, CT 06896. Risk Factors Financial position of the Company, working capital deficit; report of independent auditors. Due to the market downturn, the Company had no revenues in the fiscal year ended December 31, 2012, as no touraments were held. The Company, which is to be considered as a startup Company is currently developing its business of the judo championship and hopes to generate sustainable revenues through tournament entrance fees through a wider knowledge and awareness of the Classic Rules Tournament in 2013. The Company makes no assurances that the Company will generate sufficient revenues through its operations and be able to continue as a going concern. The independent accountant’s report on the Company’s financial statements for the year ended December 31, 2012, contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.See “Item 8. Financial Statements and Supplementary Data,” herein. Risks of Leverage.The Company has, and likely will continue to, incur substantial borrowings, notes, and/or other Company debt for the purpose of developing Company operations and for financing the expansion and growth of the Company, including the possible acquisition of other companies.Any amounts borrowed will depend among other things, on the condition of financial markets.Acquisitions of equipment, vehicles, or other companies purchased on a leveraged basis generally can be expected to be profitable only if they generate, at a minimum, sufficient cash revenues to pay interest on, and to amortize, the related debt, to cover operating expenses and to recover the equity investment.The use of leverage, under certain circumstances, may provide a higher return to the shareholders but will cause the risk of loss to the shareholders to be greater than if the Company did not borrow, because fixed payment obligations must be met on certain specified dates regardless of the amount of revenues derived by the Company.If debt service payments are not made when due, the Company may sustain the loss of its equity investment in the assets securing the debt as a result of foreclosure by the secured lender.Interest payable on Company borrowings, if any, may vary with the movement of the interest rates charged by banks to their prime commercial customers.An increase in borrowing costs due to a rise in the “prime” or “base” rates may reduce the amount of Company income and cash availability for dividends. ITEM 1A.RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Currently, our office space, is located at the office of our Chief Executive Officer, Mr. Chris Angle, at 100 Research Drive, Suite 16, Stamford, CT 06906; our telephone number is (203) 327-6665. ITEM 3.LEGAL PROCEEDINGS From time to time, the Company may be a party to litigation or other legal proceedings that we consider to be part of the ordinary course of our business.At present, there are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company.The Company’s property is not the subject of any pending legal proceedings. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 12 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is not currently quoted on any exchange. We intend to apply to have our common stock be quoted on the OTC Bulletin Board.If our securities are not quoted on the OTC Bulletin Board, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities.The OTC Bulletin Board differs from national and regional stock exchanges in that it (1) is not situated in a single location but operates through communication of bids, offers and confirmations between broker-dealers, and (2) securities admitted to quotation are offered by one or more Broker-dealers rather than the "specialist" common to stock exchanges. To qualify for quotation on the OTC Bulletin Board, an equity security must have one registered broker-dealer, known as the market maker, willing to list bid or sale quotations and to sponsor the company listing.If it meets the qualifications for trading securities on the OTC Bulletin Board our securities will trade on the OTC Bulletin Board.We may not now or ever qualify for quotation on the OTC Bulletin Board.We currently have no market maker who is willing to list quotations for our securities. As of April 15, 2013, there were 14,790,398 shares of common stock of the Company issued and outstanding. Dividends It has been the policy of the Company to retain earnings, if any, to finance the development and growth of its business. ITEM 6.SELECTED FINANCIAL DATA Smaller reporting companies are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS When used in this report on Form 10-K, the words "may," "will," "expect," "anticipate," "continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions, and financial trends that may affect the Company's future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors are discussed under the headings "Item 1. Business," and "Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations," and also include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, we do not assume responsibility for the accuracy and completeness of such forward-looking statements. We are under no duty to update any of the forward-looking statements after the date of this report to conform such statements to actual results. The Company cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made, are based on certain assumptions and expectations which may or may not be valid or actually occur, and which involve various risks and uncertainties, including but not limited to the risks set forth above. In addition, sales and other revenues may not commence and/or continue as anticipated due to delays or otherwise. As a result, the Company’s actual results for future periods could differ materially from those anticipated or projected. Overview Classic Rules Judo Championships, Inc. (“We” or the “Company”) was originally formed as Blue Ribbon Pyrocool, Inc. a Delaware corporation, on November 16, 2005, as a wholly owned subsidiary of Puritan Financial Group, Inc., a company traded on the Pink OTC Markets, Inc.On March 24, 2008 a majority of the shareholders approved the spin-off of the Company to the shareholders of record as of March, 26, 2008.Subsequent to its formation and prior to being renamed, the Company had no revenues or operations. Our Company, Classic Rules Judo Championships, Inc. created a subsidiary which was incorporated in the state of Connecticut called Classic Rules World Judo Championships, Inc.There are no other subsidiaries.On July 15, 2008 the Company executed a Memorandum of Understanding entitled “Management's Global Agreement” (the “MOU”) with Classic Rules Judo Championships, Inc. and Mr. Chris Angle.Under such MOU the Company would change its name and pursue the business of Classic Rules Judo Championships, Inc. 13 We intend to establish and promote tournaments for the sport of classical judo and have, so far, done two tournaments, one in 2010 and one in 2011. The Company did not host a tournament in 2012. Contestants pay a fee to enter the contest and vie to become the winner of this yearly tournament which is known as the Classic Rules World Judo Championships.We plan to apply through a FINRA member broker dealer for OTC-Bulletin Board listing.Management believes that listing on the OTC-Bulletin will position the Company to find financing to progress its business plan forward.However, there is no assurance that the Company will find a market maker and no assurance that our shares will be approved for listing in the OTC Bulletin Board. The first tournament was held in March of 2010, had 15 competitors each paying a $100 entry fee generating revenue of $1,500.With miscellaneous revenue such as from spectator entrance fees, total revenue was $2,087. Expenses for the first contest were $500 for Trophies, $150 for Facilities Rental, $350 for the Facilities Custodial, $100 for Advertising, $150 for Supplies, $200 for Transportation of Tournament mats totaling $1,450. The second tournament was held in May of 2011, but attendance of athletes dropped to only 11 competitors that paid either $60 or $100 except for one competitor who paid $50 totaling $850.With miscellaneous revenue, such as from spectator entrance fees, total revenue was $1,010. Expenses for the second contest were $1,210 for Trophies, $150 for Referees, $350 for the Facility Custodial, $391 for Transportation of Tournament mats, $296 for printing, totaling $2,397. TheCompany did not host a tournament during 2012. In the judo contest world the results for the attendance at both of the Classic Rules tournaments would be considered small.We cannot predict if the Classic Rules type of tournament will become successful and attract athletes to a greater extent. We have generated little revenues to date; we have minimal assets, and have incurred losses since inception.From November 16, 2005 (inception) through December 31, 2012 we experienced a net loss of ($99,168).This net loss was contributed tothe organizational expenses and professional fees.For the twelve months ended December 31, 2012 and 2011, we experienced net losses of $29,754 and $22,105, respectively.These losses are attributable to organizational expenses and professional fees.In our December 31, 2012 and 2011 year-end financial report, our auditor issued an opinion that our financial condition raises substantial doubt about the Company's ability to continue as a going concern.In 2011, the company experienced continued operations and took in revenue of $1,010. In 2012 the Company did not host a tournament and did not take in any revenues. Without a further injection of cash from the founders or other investors the Company may have to close.In addition, the yearly audit and review fees are estimated to be approximately $15,500; our accounts payable and accrued expenses are $39,000, and the estimated costs for the 2013 tournament is $3,000 totaling about $57,500.We expect to only take in revenue from the 2013 tournament of $7,500 leaving an expected shortfall for the coming year of $50,000. Critical Accounting Policies and Estimates The Company's financial statements are prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). The preparation of the financial statements requires the Company to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and related disclosures. Though the Company evaluates the estimates and assumptions on an ongoing basis, our actual results may differ from these estimates. Certain of the Company's accounting policies that we believe are the most important to the portrayal of the Company's financial condition and results of operations and that require management's subjective judgments are described below to facilitate a better understanding of our business activities.Management bases its judgments on its experience and assumptions which it believes are reasonable and applicable under the circumstances. Principles of Consolidation - The consolidated financial statements include the accounts of Classic Rules Judo Championships, Inc. and its wholly owned subsidiary Classic Rules World Judo Championships, Inc. All intercompany balances and transactions have been eliminated in consolidation. Revenue Recognition - The Company recognizes revenue from participant entry fees and spectator fees upon collection since it is the Company's policy to not issue refunds. Results of Operations Comparison of the Years Ended December 31, 2012 and 2011 Revenues. The Company had no revenue during the year ended December 31, 2012, as compared to revenue generated during the year ended December 31, 2011 of $1,010, in which the Company hosted its second tournament.This is because the Company did not host a tournament this year versus the entrants into the second annual tournament held in year 2011. Cost of Revenues.The Company incurred a negative $610 cost of revenues of during the year ended December 31, 2012, as compared to $2,397 for the year ended December 31, 2011.The negative $610 in cost for the year ended December 31, 2012 is the result of a reduction in the cost of awards which were recorded at December 31, 2011. General and Administrative Expenses.The Company incurred general, and administrative expenses of $30,307 during the year ended December 31, 2012 compared to $20,393 during the year ended December 31, 2011.Such increase was due primarily to the higher professional fees and stock transfer agent fees as we are now a reporting company. Operating loss.As a result of the Company's general and administrative expenses, the Company incurred an operating loss of $29,697 for the year ended December 31, 2012 as compared with $21,780 for the year ended December 31, 2011. Other Expenses.The Company imputed interest of $57 on the convertible loan payable for the year ended December 31, 2012 as compared with $325 of interest expense for the year ended December 31, 2011. On February 8, 2012, the holder of the convertible loan exercised his conversion right and converted the loan into 590,293 newly issued shares of common stock. Net Loss.As a result, the Company incurred a net loss of $29,754 during the year ended December 31, 2012 compared to a net loss of $22,105 during the year ended December 31, 2011. Comparison of the Years Ended December 31, 2011 and 2010 14 Revenues. The Company had $1,010 in revenues during the year ended December 31, 2011, which was less than half the revenue generated during the year ended December 31, 2010 of $2,087. This is because the Company had less entrants into the second annual tournament versus the first tournament held in year 2010. Cost of Revenues.The Company incurred cost of revenues of $2,397 during the year ended December 31, 2011, as compared to $1,450 for the year ended December 31, 2010.The increase is primarily a result of an increase in the cost of trophies. General and Administrative Expenses.The Company incurred general, and administrative expenses of $20,393 during the year ended December 31, 2011 compared to $17,118 during the year ended December 31, 2010. Such increase was due primarily to the higher audit fees incurred in 2011 versus 2010. Operating loss.As a result of the Company's general and administrative expenses, the Company incurred an operating loss of $21,780 for the year ended December 31, 2011 as compared with $16,481 for the year ended December 31, 2010. Other Expenses.As a result of the Company entering into a convertible loan payable agreement in May 2011, the Company imputed interest of $325 on the loan for the year ended December 31, 2011 as compared with no interest expense for the year ended December 31, 2010. Net Loss.As a result, the Company incurred a net loss of $22,105 during the year ended December 31, 2011 compared to a net loss of $16,481 during the year ended December 31, 2010. Liquidity and Capital Resources At December 31, 2012, we had a working capital deficit of $39,055. Share Issuances On February 8, 2012 the Company sold 105,305 shares of common stock at $0.009 per share to an investor under a stock subscription agreement and received proceeds of $900.On February 8, 2012, the Company sold 104,366 shares of common stock at $0.009 per share to the spouse of its president under a stock subscription agreement and received proceeds of $900.On February 8, 2012 the holder of the convertible loan converted his $5,000 loan into 590,293 newly issued shares of common stock in the Company at $0.008 per share.On February 14, 2012 the Company sold 315,018 shares of common stock at $0.008 per share to an investor under a stock subscription agreement and received proceeds of $2,500.On February 14, 2012 the Company sold 307,271 shares of common stock at $0.008 per share to the spouse of its president under a stock subscription agreement and received proceeds of $2,500.On March 17, 2012, the Company sold 361,398 shares of common stock at $0.008 per share to two investors under stock subscription agreements and received proceeds of $2,750.On March 17, 2012, the Company sold 226,025 shares of common stock at $0.008 per share to the spouse of its president under a stock subscription agreement and received proceeds of $1,750.On August 9, 2012, the Company sold 204,088 shares of common stock at $0.007 per share to the spouse of its president under a stock subscription agreement and received proceeds of $1,500.On August 9, 2012, the Company sold 340,147 shares of common stock at $0.007 per share to two investors under stock subscription agreements and received proceeds of $2,500. Cash Flows Net cash used in operating activities was $15,303 for the year ended December 31, 2012 and $12,930 for the year ended December 31, 2011.Use of cash was primarily due to the net loss which was partially offset by an increase in accounts payable. Net cash provided by financing activities was $15,310 and $12,905 for the years ended December 31, 2012 and 2011, respectively.The net cash provided by financing activities for the year ended December 31, 2012 consisted primarily of proceeds from the issuance of common stock. Our auditors have raised, in their current audit report, a substantial doubt about our ability to continue as a going concern. We will be unable to continue as a going concern if we are not able to raise capital and are unsuccessful in securing a business acquisition. Until such time as sufficient capital is raised, we intend to limit expenditures for capital assets and other expense categories. The Company must currently rely on corporate officers, directors and outside investors in order to meet its budget.If the Company is unable to obtain financing from any of one of these aforementioned sources, the Company would not be able to satisfy its financial obligations.Limited commitments to provide additional funds have been made by management and other shareholders.We cannot provide any assurance that any additional funds will be made available on acceptable terms or at all. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on us. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 15 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONTENTS Report of Independent Registered Public Accounting Firm - Cowan Gunteski & Co., P.A. PageF-1 Report of Independent Registered Public Accounting Firm - Meyler & Company, LLC F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Cash Flows F-5 Consolidated Statement of Stockholders’Deficit F-6 Notes to Consolidated Financial Statements F-7 16 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Classic Rules Judo Championships, Inc. We have audited the accompanying consolidated balance sheet of Classic Rules Judo Championships, Inc. and Subsidiary (A Development Stage Company) as of December 31, 2012, the related consolidated statements of operations and cash flows for the year then ended and for the period from November 16, 2005 (inception) to December 31, 2012, and the consolidated statements of stockholders’ deficit for the period from November 16, 2005 (inception) to December 31, 2012.Classic Rules Judo Championships, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Classic Rules Judo Championships, Inc. and Subsidiary (a Development Stage Company) as of December 31, 2012, and the consolidated results of its operations and its cash flows for the year then ended, and the period from November 16, 2005 (inception) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note B to the consolidated financial statements, the Company has minimal revenues, has incurred a net loss of $29,754 for the year ended December 31, 2012, hasa deficit accumulated during the development stage of $99,168, and has experienced negative cash flows from operations.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note B.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Cowan, Gunteski & Co., P.A. April 15, 2013 Tinton Falls, NJ F-1 17 One Arin Park Phone 732-671-2244 Certified Public Accountants 1715 Highway 35 & Managemnt Consultants Middletown, NJ 07748 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Classic Rules Judo Championships, Inc. We have audited the accompanying consolidated balance sheet of Classic Rules Judo Championships, Inc. and Subsidiary (A Development Stage Company) as of December 31, 2011, and the related consolidated statements of operations and cash flowsfor the year then ended, and the consolidated statement of stockholders’deficit for the period from November 16, 2005 (inception) to December 31, 2011.Classic Rules Judo Championships, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Classic Rules Judo Championships, Inc. and Subsidiary (a Development Stage Company) as of December 31, 2011, and the consolidated results of its operations and its cash flows forthe year then endedin conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note B to the consolidated financial statements, the Company has minimal revenues, has incurred a net loss of $22,105 for the year ended December 31, 2011, hasa deficit accumulated during the development stage of $69,414, and has experienced negative cash flows from operations.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note B.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Meyler & Company, LLC March 30, 2012 Middletown, NJ F-2 18 Classic Rules Judo Championships, Inc. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets December 31, ASSETS Current Assets Cash $
